—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about April 16, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of robbery in the second degree, and placed him with the Office of Children and Family Services in a limited secure facility for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). There is no basis for disturbing the court’s determinations concerning credibility. The victim’s credible testimony clearly warranted the conclusion that appellant participated in the robbery by holding the victim from behind. Concur — Williams, P.J., Nardelli, Mazzarelli, Buckley and Gonzalez, JJ.